Opinion issued August 18, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00643-CR
———————————
In Re gerardo Carrillo, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
By petition
for writ of mandamus, relator, Gerardo Carrillo, challenges his conviction for
failure to yield the right of way.[2]
We deny the petition for writ of mandamus. 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley
and Brown.
Do not publish.  Tex. R.
App. P. 47.2(b).
 




[1]           The underlying case is Gerardo Carrillo v. State of Texas, No.
5515 in the County Criminal Court of Law No. 8 of Harris County, Texas, the
Hon. Hay Karahan presiding.
 


[2]
          Carrillo previously appealed this same conviction. See Carrillo v. State,  No.
01-11-00495-CR, 2011 WL 2927791 (Tex. App.—Houston [1st Dist.] July 21, 2011,
no pet. h.).